Name: Commission Regulation (EC) No 187/1999 of 27 January 1999 correcting the Spanish, Greek, English and Portuguese language versions of Regulation (EEC) No 1265/69 establishing methods for determining the quality of sugar bought in by intervention agencies
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  marketing;  consumption
 Date Published: nan

 EN Official Journal of the European Communities28. 1. 1999 L 21/9 COMMISSION REGULATION (EC) No 187/1999 of 27 January 1999 correcting the Spanish, Greek, English and Portuguese language versions of Regulation (EEC) No 1265/69 establishing methods for determining the quality of sugar bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular Article 9(6) thereof, Whereas the Annex to Commission Regulation (EEC) No 1265/69 (3) lays down methods for determining the quality of sugar bought in by intervention agencies; whereas the Spanish (4), Greek (5), English (6) and Portu- guese (7) language versions of that Regulation and the Annex thereto were drawn up and published subsequently at the time of the accession of the United Kingdom, Ireland, Greece, Spain and Portugal; whereas those versions differ from the text in the other official languages of the European Community; whereas, therefore, the necessary corrections should be made to those language versions; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following correction is made to the Spanish, Greek, English and Portuguese language versions of the Annex to Regulation (EEC) No 1265/69. In Part A, paragraph 1, the ninth paragraph under the heading Apparatus' is replaced by the following: At exactly 20 °C, this N/5000 solution of potassium chloride will have a specific conductivity of 26,6 5 0,3 µS cm 1 after deducting the specific conductivity of the water used.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 163, 1. 7. 1969, p. 1. (4) Special edition of the Official Journal, 1985, Chapter 03, Agri- culture, Volume 03, p. 113. (5) Special edition of the Official Journal, 1980, Chapter 03, Agri- culture, Volume 004, p. 188. (6) Special edition of the Official Journal, December 1972, First Series 1969 (II), p. 305. (7) Special edition of the Official Journal, 1985, Chapter 03, Agri- culture, Volume 03, p. 113.